DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 9/15/2022 to claim 1 has been entered. Claim 16 has been canceled. Claims 1, 4, 5, 8, 10-15 and 17-19 remain pending, of which claims 1, 4, 5, 8 and 17-19 are being considered on their merits. Claims 10-15 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, drawn to a method of preparing cells for 3D culture, in the reply filed on 10/26/2018 stands.  
Claim Interpretation
The method of claim 1 is a method “comprising” steps a—c, and therefore the claimed method is open to additional steps. While dependent claim 18 limits to there not being a step of a viability assay during the method steps, the method remains open to viability assays before or after the recited method steps. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8 and 17-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (1992, Res Commun Chem Pathol Pharmacol, 77(1):107-20, only abstract available) in view of Mavier et al (1988, Hepatology, 8(2): 254-258) and Marta et al (2010, Langmuir, 26(11), 7695–7707).
Regarding claims 1, 5, 8 and 19, Ueno is directed to a method of forming multicellular spheroids composed of rat hepatocytes comprising plating rat liver cells on the surface of a collagen-conjugated poly-N-isopropyl acrylamide (thermo-responsive polymer) substrate, detaching the cells, and further culturing the cells on a non-adhesive substrate such that they form spheroids composed of rat hepatocytes (reads on cellular self-assembly 3D tissue culture). Regarding claim 1, Ueno teaches the hepatocytes formed a confluent monolayer with non-parenchymal rat liver cells prior to the detaching step; since the claim does not limit to hepatocytes being the only cells in the monolayer, this reads on “monolayer of hepatocytes”. Regarding claims 5 and 18, Ueno does not teach any steps of preforming a viability assay, expanding the cells, and cryopreserving the cells. Regarding claim 19, multicellular spheroids read on “microtissue”.
Ueno does not teach discarding cells which have not attached to the dish (claim 1) or the length of time between when the cells are plated and non-adherent cells are discarded (claim 1). Ueno is silent as to if a solution was added for detachment of the cells (claim 1).
Regarding claims 1 and 17, Mavier teaches a method of preparing hepatocytes for other assays wherein the cells are plated for 3 hours before the non-adherent hepatocytes, which Mavier teaches are mainly dead, are eliminated by removing the medium, and leaving the adherent hepatocyte monolayer (see col. 2 on page 254); reads on checking for the capability to adhere.
Regarding claim 1, Marta is a review article on the use of poly-N-isopropyl acrylamide coated substrates and cellular detachment (see abstract). Regarding claim 1, Marta highlights a study that compared cell detachment under various conditions and found that the fastest cell release occurred at 4 degrees Celsius in serum-free medium (see col. 2 on page 7698); Marta’s “serum-free medium” used for detachment reads on “detachment solution”.
It would have been obvious to combine Ueno and Mavier to discard cells which have not attached to the dish after 3 hours. A person of ordinary skill in the art would have had a reasonable expectation of success in discarding cells which have not attached to the dish after 3 hours because Mavier teaches that cells which are not attached can be eliminated by removing the medium, and leaving the adherent hepatocyte monolayer. The skilled artisan would have been motivated to discard cells which have not attached to the dish after 3 hours because Mavier teaches that these cells are mostly dead.
It would have been obvious to combine Ueno and Marta to detach Ueno’s cells using Marta’s serum-free solution. A person of ordinary skill in the art would have had a reasonable expectation of success in detaching Ueno’s cells using Marta’s serum-free solution because Marta establishes that this is an effective method of detachment for Ueno’s poly-N-isopropyl acrylamide coated substrates. The skilled artisan would have been motivated to detach Ueno’s cells using Marta’s serum-free solution because Marta establishes that this is a preferred method of detachment for Ueno’s poly-N-isopropyl acrylamide coated substrates, and Ueno is silent as to the method of detachment.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.		 

Claims 1, 4, 5, 8 and 17-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Sabaawy (U.S. PGPUB 2012/0276068) in view of Mooney et al (1995, J. Biomed. Mater. Res., 29: 959-965), Meng (2010, Expert Opinion on Drug Metabolism & Toxicology 6(6): 733-746) and Matsui et al (U.S. PGPUB 20050202462).
Regarding claims 1 and 17, Sabaawy teaches a method for selecting adherent cells comprising first plating the cells on the surface of a substrate for 2 to 72 hours, then flushing the cells to remove non-adherent cells, and finally detaching and collecting the adherent cells for use in another method (see paragraphs [0044] – [0047] and claim 18); this reads on checking for the capability to adhere. Regarding claims 1 and 18, Sabaawy teaches the method is carried out without expanding the cells in culture, and Sabaawy does not teach preforming a viability assay (see paragraphs [0044] – [0047] and claim 18). Regarding claims 4 and 5, Sabaawy teaches cells may or may not be cryopreserved prior to use (see paragraphs [0043], [0044], and [0054]). Regarding claim 8, Sabaawy teaches the cells may be isolated from a human patient (see paragraphs [0043], [0044], and [0065]).
Sabaawy does not teach the cells are a monolayer of hepatocytes or that the 3D culture is a cellular self-assembly 3D tissue culture (claim 1) that forms a microtissue (claim 19). Sabaawy does not teach the cells are hepatocytes and that the culture dish is coated with collagen or a detaching solution (claim 1). 
	Regarding claims 1 and 19, Meng teaches that primary human or rat hepatocytes can be cultured in a 2D monolayer culture or in 3D culture, but that there are numerous benefits for long-term models using 3D cultures including tissue models wherein the cells assemble and form spheroids (see abstract and pages 734-736); spheroids read on microtissue.  Regarding claim 1, Meng teaches that the standard coating material for 2D monolayer culture of hepatocytes is a collagen coated substrate (see abstract and page 734). Regarding claim 1, Meng teaches that hepatocytes in 2D culture begin to lose some of their physiological activities after 24 hours in 2D culture (see page 734).
Regarding claims 1, 8 and 17, Mooney teaches assaying primary rat hepatocytes for adherence by plating the cells, washing away non-adherent cells, then detaching the adherent cells by exposure to a trypsin solution (reads on detachment solution) and collecting the adherent cells (see col. 1 on page 961). 
	Regarding claim 1, Matsui teaches primary liver cells can be detached from collagen coated plates with trypsin (see paragraph [0626]).
  It would have been obvious to combine Sabaawy with Mooney and Meng to prepare Meng’s primary monolayer hepatocytes for Meng’s 3D self-assembly culture into spheroids using Sabaawy’s method of selecting adherent cells on collagen coated plates. A person of ordinary skill in the art would have had a reasonable expectation of success in preparing Meng’s primary monolayer hepatocytes for Meng’s 3D self-assembly culture into spheroids using Sabaawy’s method of selecting adherent cells because Mooney teaches hepatocytes can be plated, washed to remove non-adherent cells, and that the adherent cells can be collected. Additionally, Meng teaches that the standard coating material for 2D monolayer culture of hepatocytes is a collagen coated substrate. The skilled artisan would have been motivated to prepare Meng’s primary hepatocytes for Meng’s 3D self-assembly culture into spheroids using Sabaawy’s method of selecting adherent cells because Sabaawy establishes that the technique allows for the selection of adherent cells. Additionally, the skilled artisan would have been motivated to use a collagen coating on the 2D dishes since Meng establishes that this coating is standard in the field. 
It would have been obvious to combine Sabaawy in view of Mooney and Meng with Matsui to detach the cells using a detaching solution comprising trypsin. A person of ordinary skill in the art would have had a reasonable expectation of success in detaching the cells using a detaching solution comprising trypsin because Mooney teaches cells can be detached by exposure to a trypsin solution, and Matsui establishes that trypsin is effective for detachment from collagen coated plates. The skilled artisan would have been motivated to detach the cells using a detaching solution comprising trypsin because Mooney and Matsui establish that this is an effective solution for detachment.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Claims 1, 4, 5, 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guguen-Guillouzo (1992, U.S. Patent 5,112,757) in view of Meng (2010, Expert Opinion on Drug Metabolism & Toxicology 6(6): 733-746) and Burcham et al (U.S. PGPUG 2006/0160848; reference U). 
Regarding claim 1, Guguen-Guillouzo is directed to a method of preparing a population of hepatocytes that maintains hepatocyte functions at a high level for an extended period of time (see abstract). Regarding claims 1, 4-5, 8 and 17, Guguen-Guillouzo teaches the method comprises first co-culturing human hepatocytes with another cell type, then detaching the cells using a aqueous collagenase solution (detachment solution), optionally cryopreserving the cells before reseeding the cells for another application (see col. 2 lines 66-68, col. 3 lines 1-7, and Examples 1 and 5); reads on checking for the capability to adhere. Regarding claim 18, Guguen-Guillouzo only assays the viability prior to the plating step (before instantly claimed step “a”) in Example 1, and Guguen-Guillouzo does not teach any viability assays are needed in the description of the method in col. 2 lines 66-68, col. 3 lines 1-7, nor in the claims). Regarding claim 1, Guguen-Guillouzo teaches that the hepatocytes are not proliferated (see Examples 1 and 5). 
While Guguen-Guillouzo teaches the use of collagenase to detach the cells, Guguen-Guillouzo does not teach the plate is coated with collagen. Guguen-Guillouzo does not teach the length of time between when the cells are plated and non-adherent cells are discarded is between 30 minutes and 24 hours. Guguen-Guillouzo does not teach that the further use of the collected hepatocytes is in a method of 3D culture. 
Regarding claims 1 and 19, Meng teaches that primary human or rat hepatocytes can be cultured in a 2D monolayer culture or in 3D culture, but that there are numerous benefits for long-term models using 3D cultures including tissue models wherein the cells assemble and form spheroids (see abstract and pages 734-736); spheroids read on microtissue.  Regarding claim 1, Meng teaches that the standard coating material for 2D monolayer culture of hepatocytes is a collagen coated substrate (see abstract and page 734). Regarding claim 1, Meng teaches that hepatocytes in 2D culture begin to lose some of their physiological activities after 24 hours in 2D culture (see page 734).
Regarding claim 1, Burcham teaches a method of preparing freshly isolated hepatocytes for assays comprising plating the cells onto collagen coated surface, and that after a 2 to 3 hour attachment period, the substrate is washed to remove non-adherent cells (see paragraphs [0345], [0350], and [0419]-[0421]).
 It would have been obvious to combine Guguen-Guillouzo and Meng to coat Guguen-Guillouzo’s 2D culture plates with collagen such that the hepatocytes form a monolayer, and to use Guguen-Guillouzo’s hepatocytes produced in Guguen-Guillouzo’s method in Meng’s method of 3D culture. A person of ordinary skill in the art would have had a reasonable expectation of success in coating Guguen-Guillouzo’s 2D culture plates with collagen such that the hepatocytes form a monolayer, and to using Guguen-Guillouzo’s hepatocytes produced in Guguen-Guillouzo’s method in Meng’s method of 3D culture because Meng establishes that both of these techniques are well established in the field. The skilled artisan would have been motivated to coat Guguen-Guillouzo’s 2D culture plates with collagen such that the hepatocytes form a monolayer and to use Guguen-Guillouzo’s hepatocytes produced in Guguen-Guillouzo’s method in Meng’s method of 3D culture because Meng teaches that collagen is the standard coating for 2D monolayer culture, and that 3D culture has more long-term uses.
It would have been obvious to combine Guguen-Guillouzo and Burcham to wash off non-adherent hepatocytes after a 2 to 3 hour attachment period. A person of ordinary skill in the art would have had a reasonable expectation of success in washing off non-adherent hepatocytes after a 2 to 3 hour attachment period in Guguen-Guillouzo’s method because Burcham establishes that these period of time is sufficient for attachment. The skilled artisan would have been motivated to wash off non-adherent hepatocytes after a 2 to 3 hour attachment period in Guguen-Guillouzo’s method because Burcham teaches that this is a useful step for preparing hepatocytes and Burcham establishes that not all the cells adhere to the substrate.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Applicant alleges that Ueno does not teach the specific surface from which the cells become detached since poly-N-isopropyl acrylamide swells below the lower critical solution temperature and that the cells are in contact with this polymer and not the substrate surface. However, the instant claims are drawn to plating the cells “on a collagen coated surface” wherein the cells form a monolayer. As stated in the above rejection, Ueno teaches that the culture surface is coated with collagen-conjugated poly-N-isopropyl acrylamide, and therefore Ueno’s surface is coated with collagen. It is noted that the claims do not limit to the collagen not being conjugated to a polymer. As stated in the above rejection, Ueno teaches that on this surface comprising collagen, the cells form a monolayer. Therefore Ueno does teach this limitation. It appears that applicant is alleging that the cells must be in direct contact with the substrate and not the coating on the substrate. However, the claims are not limited to any specific such contact being formed. Therefore this argument is not persuasive.
Applicant alleges that none of the references teach the new limitation of the specific time between the plating step, and the step of discarding cells which have not adhered. However, as stated above, this new limitation is addressed in each of the rejections. Mavier teaches a method of preparing hepatocytes for other assays wherein the cells are plated for 3 hours before the non-adherent hepatocytes, which Mavier teaches are mainly dead, are eliminated by removing the medium, and leaving the adherent hepatocyte monolayer. Sabaawy teaches a method for selecting adherent cells comprising first plating the cells on the surface of a substrate for 2 to 72 hours, then flushing the cells to remove non-adherent cells. Burcham teaches a method of preparing freshly isolated hepatocytes for assays comprising plating the cells onto collagen coated surface, and that after a 2 to 3 hour attachment period, the substrate is washed to remove non-adherent cells. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653